Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 recites the limitation "the isolation sleeve" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15, 17-19, 21-22, 25-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (U.S. 6039120), in view of Hart et al. (U.S. 2013/0175055A1). 
Regarding claim 15, Wilkins et al. disclose a wellhead arrangement (see fig. 3) comprising: 
a valve tree arranged (62, 66) on a wellhead (78; see fig. 3 and refer to col. 3 lines 15-35) having an inner through channel (86, see fig. 3), the valve tree comprising an isolation sleeve (10, fig. 1-3) having a side wall (24, fig. 2); and 
a seal carrier (18) comprising at least one seal (44, 48; see fig. 2 and refer to col. 2 lines 60-64), the seal carrier (18) being supported by the wellhead (78) and arranged between the wellhead (78) and the isolation sleeve (10; see fig. 3).  
However, Wilkins et al. appear to be silent to the seal carrier being arranged so that the at least one seal is between the wellhead and the isolation sleeve and so that the at least one seal is in a sealing relationship with the inner through-channel of the wellhead and with the side wall of the isolation sleeve.
Hart et al. teach a wellhead arrangement (see fig. 4 and refer to para 0026) comprising a wellhead (20, 44; refer to para 0031), an isolation sleeve (40; refer to para 0031) having a side wall (fig. 5: exterior wall of 54); and a seal carrier (70) comprising at least one seal (68; refer to para 0039), and being arranged so that the at least one seal (68) is between the wellhead (20, 44) and the isolation sleeve (40) and so that the at least one seal (68) is in a sealing relationship with the inner through-channel (46) of the wellhead (20, 44) and with the side wall of the isolation sleeve (40; see figs. 4-8 and refer to paragraphs 0039-0041).

Regarding claim 17, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 16 above; Wilkins et al. further disclose wherein the isolation sleeve (10) further comprises a tapered section (28).  
Regarding claim 18, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 16 above; Wilkins et al. further disclose wherein the wellhead (78) further comprises a support surface (section of 78 on which 18 is seating; see fig. 3), the support surface being arranged to prevent a movement of the seal carrier in a longitudinal direction of the inner through-channel (see fig. 3).  
Regarding claim 19, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 18 above; Wilkins et al. further disclose a casing hanger arranged in the wellhead (section of 78 supporting 18 is a casing hanger), wherein, the support surface is part of the casing hanger (see fig. 3 and refer to col. 2 lines 57-60). 
Regarding claim 21, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 15 above; Wilkins et al. further disclose wherein the wellhead is a subsea wellhead (refer to abstract and col. 2 lines 9-11).  

First, placing a seal carrier (18) in an inner through-channel (86) of the wellhead (78; see fig. 3 and refer to col. 3 lines 30-32) so that the seal carrier (18) is supported by the wellhead (78; see fig. 3: based on the arrangement shown, the seal carrier 18 has to be placed first so that it is supported by the wellhead 78), the seal carrier comprising at least one seal (44, 48; see fig. 2 and refer to col. 2 lines 60-64); and then
landing the valve tree (62, 66) and the isolation sleeve (10) onto the wellhead (78; see fig. 3: based on the arrangement shown, the valve tree and isolation sleeve would be landed after placing the seal carrier) so as to bring a side wall of an isolation sleeve (10) into a sealing engagement with the seal carrier (18, see fig. 1-3).
However, Wilkins et al. fail to teach bring an isolation sleeve into a sealing engagement with the at least one seal of the seal carrier and the at least one seal into a sealing engagement with the inner through-channel of the wellhead. 
Hart et al. teach a wellhead arrangement (see fig. 4 and refer to para 0026) comprising a wellhead (20, 44; refer to para 0031), an isolation sleeve (40; refer to para 0031) having a side wall (fig. 5: exterior wall of 54); and a seal carrier (70) comprising at least one seal (68; refer to para 0039), and bringing the isolation sleeve (40) into a sealing engagement with the at least one seal (68) of the seal carrier (70) and the at least one seal (68) into a sealing engagement with an inner through-channel (46) of the wellhead (20, 44, see figs. 4-8 and refer to paragraphs 0039-0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wilkins et al. and Hart et al. 
Regarding claim 25, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 22 above; Wilkins et al. further disclose wherein the placing of the seal carrier (18) in the inner through-channel of the wellhead comprises positioning the seal carrier (18) against a support surface in the wellhead (see fig. 3), the support surface being arranged to prevent a movement of the seal carrier in a longitudinal direction of the inner through-channel (see fig. 3).   
Regarding claim 26, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 25 above; Wilkins et al. further disclose wherein the support surface is part of a casing hanger which is arranged in the wellhead (see fig. 3 and refer to col. 2 lines 57-60).  
Regarding claim 28, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 22 above; Wilkins et al. further disclose wherein the wellhead is a subsea wellhead (refer to abstract and col. 2 lines 9-11). 
Regarding claim 29, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 22 above; Wilkins et al. further disclose wherein the seal carrier (18) is not secured to the isolation sleeve (10, figs. 2-3: prior to the threading engagement, the seal carrier is not secured to the isolation sleeve as they are two separate structures).

s 20, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (U.S. 6039120), in view of Hart et al. (U.S. 2013/0175055A1) as applied to claim 16 above, and further in view of Kekarainen (U.S. 2013/0069315A1).
Regarding claims 20, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 16 above; however, combination of Wilkins et al. and Hart et al. is silent to a locking unit anchored in the inner through-channel, the locking unit being arranged to prevent a movement of the seal carrier in a longitudinal direction of the inner through- channel.
Kekarainen disclose a Christmas tree (100) on a wellhead (see fig. 2-3) comprising an inner tubular (109) and an outer tubular (201), a locking unit (101; refer to paragraph 0040) anchored in an inner through-channel (see fig. 2-3), the locking unit (101) being arranged to secure the tree (100; refer to para 0051).
Examiner notes that Hart et al. discloses locking seal (48) as seen in fig. 4. A similar structure (not labeled) is also shown in Wilkins. Kekarainen has been used to further clarify that these type of locking units are well known in wellhead arrangements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wilkins et al. and Hart et al. to have a locking unit anchored in the inner through-channel of the wellbore, as taught by Kekarainen for the predictable result of preventing movement and securing of the seal carrier in a longitudinal direction of the inner through- channel.  
Regarding claims 27, the combination of Wilkins et al. and Hart et al. teach all the features of this claim as applied to claim 22 above; however, the combination of Wilkins et al. and Hart et al. is silent to installing a locking unit in the wellhead, wherein, the 
Kekarainen, as previously discussed, disclose a Christmas tree (100) on a wellhead (see fig. 2-3) comprising an inner tubular (109) and an outer tubular (201), a locking unit (101; refer to paragraph 0040) anchored in an inner through-channel (see fig. 2-3), the locking unit (101) being arranged to secure the tree (100; refer to para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wilkins et al. and Hart et al. to have a locking unit anchored in the inner through-channel of the wellbore, as taught by Kekarainen for the predictable result of preventing movement and securing of the seal carrier in a longitudinal direction of the inner through- channel.  
Regarding claim 30, the combination of Wilkins et al., Hart et al., and Kekarainen teach all the features of this claim as applied to claim 20 above; Kekarainen further teaches wherein the locking unit (101) is arranged to prevent the movement of tree (100; refer to para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wilkins et al., Hart et al., and Kekarainen to have the locking unit only arranged to prevent the movement of the seal carrier in the longitudinal direction of the inner through-channel., for preventing movement and securing of the seal carrier in a longitudinal direction of the inner through-channel.  
s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (U.S. 6039120), in view of Hart et al. (U.S. 2013/0175055A1) as applied to claims 15 and 22 above, and further in view of Shaw (U.S. 2012/0285676A1).
Regarding claims 23-24, the combination of Wilkins et al. and Hart et al. fail to teach energizing a seal in the seal carrier, wherein the step of energizing the seal in the seal carrier comprises bringing the seal into an engagement with a tapered section of the isolation sleeve.
Shaw discloses a wellhead arrangement (56, fig. 3 and para 0024) comprising a valve tree (58) arranged in a wellhead (14, 60), the valve tree comprising an isolation sleeve (12) and a seal carrier (54) comprising at least one seal (see fig. 2 and refer to para 0023), energizing a seal (32) in the seal carrier, wherein the step of energizing the seal in the seal carrier comprises bringing the seal (32) into an engagement with a tapered section (section of 14 engaging 32; see fig. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wilkins et al. and Hart et al. to substituted the seal arrangement of Wilkins et al. with that of Shaw, wherein energizing the seal in the seal carrier is done by bringing the seal into an engagement with a tapered section of the isolation sleeve, as taught by Shaw, for the purpose of activating the seal.
Response to Arguments
Applicant's arguments filed on 03/11/2022 have been fully considered but they are not persuasive. 

Examiner respectfully disagree. Wilkins et al. disclose all the features of claim 15 except for the at least one seal located between the wellhead and the isolation sleeve and so that the at least one seal is in a sealing relationship with the inner through-channel of the wellhead and with the side wall of the isolation sleeve.
Hart et al., in the same field of endeavor, teach a seal carrier (70) comprising at least one seal (68; refer to para 0039), and being arranged so that the at least one seal (68) is in a sealing relationship with the inner through-channel (46) of the wellhead (20, 44) and with the side wall of the isolation sleeve (40; see figs. 4-8 and refer to paragraphs 0039-0041). The seal carrier/piston (70) is a separate structure and function independently from isolation sleeve (40), and therefore not part of the isolation sleeve (40). 
Regarding claim 22, applicant argues that applicant argues that the combination of Wilkins and Hart fails to teach or suggest at least the features of "first placing a seal carrier in an inner through-channel of the wellhead so that the seal carrier is supported by the wellhead, the seal carrier comprising at least one seal", "and then landing the valve tree and the isolation sleeve onto the wellhead so as to bring a side wall of an 
Examiner respectfully disagree. Wilkins et al. disclose first, placing a seal carrier (18) in an inner through-channel (86) of the wellhead (78; see fig. 3 and refer to col. 3 lines 30-32) so that the seal carrier (18) is supported by the wellhead (78; see fig. 3: based on the arrangement shown in fig. 3, the seal carrier 18 has to be placed first so that it lands on a seat in the inner bore of the wellhead 78), the seal carrier comprising at least one seal (44, 48; see fig. 2 and refer to col. 2 lines 60-64); and then landing the valve tree (62, 66) and the isolation sleeve (10) onto the wellhead (78; see fig. 3: based on the arrangement shown in fig. 3, the valve tree 62, 66 and isolation sleeve 10 would be landed after placing the seal carrier since the isolation sleeve 10 seats on the seal carrier 18) so as to bring a side wall of an isolation sleeve (10) into a sealing engagement with the seal carrier (18, see fig. 1-3).
Regarding claims 23-24, applicant argues that Shaw does not teach or suggest energizing the seal in the seal carrier comprises bringing the seal into an engagement with a tapered section of the isolation sleeve.
Examiner respectfully disagree. Wilkins et al. and Hart et al. are in the same field of endeavor and teach all the limitations of claims 23-24 except for energizing the seal in the seal carrier comprises bringing the seal into an engagement with a tapered section of the isolation sleeve. Shaw, in the same field of endeavor, teach energizing a seal (32), wherein the step of energizing the seal comprises bringing the seal (32) into an engagement with a tapered section (section of 14 engaging 32; see fig. 1-2). It would .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Y.A/
03/21/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672